241 S.W.3d 864 (2008)
STATE of Missouri, Respondent,
v.
Myron DANIELS, Appellant.
No. WD 66983.
Missouri Court of Appeals, Western District.
January 2, 2008.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger Johnson, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Gary E. Brotherton, Columbia, MO, for Appellant.
Before HOWARD, C.J., and BRECKENRIDGE and ELLIS, JJ.[1]

Order
PER CURIAM.
Myron Daniels appeals his conviction of second degree trafficking, section 195.223, RSMo 2000, and possession, of a controlled substance, section 195.202, RSMo 2000. Daniels argues that the State did not provide sufficient evidence for the jury to find beyond a reasonable doubt that he "possessed" a controlled substance. Based on our review of the record and the applicable law, we affirm Daniels' convictions. Rule 30.25(b).
NOTES
[1]  Breckenridge, J., was a member of this court at the time the case was argued and submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this court as a special judge for the purpose of disposition of this case.